Case 5:18-cv-00208-FMO-KK Document 22-9 Filed 10/18/18 Page 1 of 2 Page ID #:137




      1
      2
      3
      4
      5
      6
      7
      8                       UNITED STATES DISTRICT COURT
      9                      CENTRAL DISTRICT OF CALIFORNIA
     10
           Samuel Love,
     11                                                  Case: 5:18-CV-00208-FMO-KK
                       Plaintiff,
     12
              v.                                         [Proposed] ORDER GRANTING
     13                                                  PLAINTIFF’S MOTION FOR
           Manuel R. Cardenas;                           SUMMARY JUDGMENT
     14    Margarita Arriaga;
     15
                       Defendants.
     16
     17
     18            Plaintiff’s motion for summary judgment came on for hearing
     19   before this Court, Sara Gunderson appearing for Plaintiff and Robert C.
     20   Chandler appearing for Defendant Margarita Arriaga and (Manuel R.
     21   Cardenas is Proper). The Plaintiff has provided the facts necessary to
     22   establish that a violation under the Americans with Disabilities Act has
     23   occurred, and is entitled to damages under the California Unruh Civil
     24   Rights Act. Therefore, after consideration of the briefs and arguments of
     25   counsel, and all other matters presented to the Court, it is hereby
     26   ORDERED that              plaintiff’s motion    for summary   judgment     is
     27   GRANTED.
     28


                                                  1
          [proposed] ORDER                                           Case No. 5:18-CV-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 22-9 Filed 10/18/18 Page 2 of 2 Page ID #:138




      1   Dated:                       By:
                                                 Fernando M Olguin
      2
                                                 United States District Judge
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28


                                             2
          [proposed] ORDER                                        Case No. 5:18-CV-00208-FMO-KK
